Citation Nr: 9921069	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-03 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to February 3, 1993 for an 
award of service-connection for a back disability, based on clear 
and unmistakable error (CUE) in a September 1977 rating decision 
which denied entitlement to service connection for a back 
condition. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to February 
1977. 

This appeal to the Board of Veterans' Appeals (Board) arose from 
a rating decision in February 1997 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
granted service connection for a low back condition and assigned 
an effective date of February 3, 1993.  A rating decision in 
September 1977 denied service connection for a back condition, 
and the veteran did not appeal that decision.  Rating decisions 
in August 1981 again denied the veteran's claim for service 
connection for a back condition, and the veteran likewise did not 
enter disagreement with these decisions.  In January 1993, the 
veteran filed a claim for service connection for a back 
condition.  Following the RO's February 1997 grant of service 
connection for a low back condition and the assignment of a 
February 3, 1993 effective date, in January 1998 the veteran 
entered notice of disagreement with the effective date assigned, 
and requested an effective date of 1977. 


FINDINGS OF FACT

1.  A September 1977 RO rating decision denied service-connection 
for a back condition, the veteran was notified of that decision, 
and did not enter notice of disagreement with that decision 
within one year of notice of the decision.

2.  The September 1977 rating decision, in failing to consider 
reported October 1976 X-ray results which clearly demonstrated 
back pathology of minimal changes of the distal lumbar spine, 
with narrowed L4-L5 and spondylolisthesis at L4-L5, and in 
failing to consider December 1976 physical evaluation board 
findings that the veteran's spina bifida occulta at L5 and Grade 
I spondylolisthesis at L5-S1 were incurred on active duty and 
were the proximate result of active duty training, committed 
errors which, had they not been made, would have manifestly 
changed the outcome entered at the time of that decision. 

3.  On January 4, 1993, the veteran submitted additional evidence 
to reopen his claim of entitlement to service connection for a 
back condition.


CONCLUSIONS OF LAW

1.  The rating decision of September 1977, in failing to consider 
reported October 1976 X-ray results, in failing to consider 
December 1976 physical evaluation board findings, and in failing 
to grant service connection for a back condition, was clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.105(a) (1998). 

2.  An effective date prior to February 1993, for the assignment 
of a grant of service connection for a back disability, is 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The decision of a duly constituted rating agency or other agency 
of original jurisdiction on which an action was predicated will 
be final and binding upon all field offices of VA as to 
conclusions based on evidence on file at the time and will not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except for new and material 
evidence.  38 C.F.R. §§ 3.104(a), 3.156. 

Previous determinations which are final and binding, including 
decisions on claims for service connection, will be accepted as 
correct in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:

(1) [E]ither the correct facts, as they 
were known at the time, were not before the 
adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the time 
it was made"; and (3) a determination that 
there was CUE must be based on the record 
and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

In this case, the evidence shows that service connection for a 
back condition was denied by the RO in a September 1977 rating 
decision.  The veteran was notified of that decision, and did not 
enter notice of disagreement with that decision within one year.  
Therefore, that decision became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.156.  Subsequent rating decisions in August 1981, 
which considered additionally submitted evidence, again denied 
the veteran's claim for service connection for a back condition, 
and the veteran likewise did not enter notice of disagreement 
with these decisions.  These decisions likewise became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.156. 

In January 1993, the veteran filed a claim for service connection 
for a back condition.  In February 1997, the RO reopened the 
veteran's claim for service connection for a back condition and 
granted service connection for residuals of a low back injury.  
Following the RO's February 1997 grant of service connection for 
a low back condition and the assignment of a February 3, 1993 
effective date, in January 1998 the veteran entered notice of 
disagreement with the effective date assigned, and requested an 
effective date of 1977. 

The evidence at the time of the September 1977 decision included 
service medical records which reflect that the veteran's back was 
assessed as normal at the induction examination.  In 1974, the 
veteran reported that he had bursitis three years prior.  In 
April 1974, the veteran incurred a sore back while lifting a 
board.  X-rays were negative for trauma to the bones.  The 
impression was minor trauma to the right mid-back.  

An undated entry, received in September 1976, reflects that the 
veteran complained of low back pain.  The assessment at that time 
was latissimus dorsi muscle strain.  

An entry in October 1976 noted the chief complaint of severe mid-
back pain with no history of trauma, objective findings of pain 
and discomfort with motion, and entered the assessment of severe 
muscle strain.  In October 1976, the veteran was also noted to 
have spondylolisthesis at L5, with decreased sensation at the L5-
S1 dermatome, and spina bifida occulta at L5, with no lumbosacral 
deformity or flattening.  X-rays in October 1976 resulted in the 
impression of minimal changes of the distal lumbar spine, with 
narrowed L4-L5 and spondylolisthesis at L4-L5, with no evidence 
of spondylolysis.   

A medical board report dated in November 1976 noted that the 
veteran reported a history of having sustained a low back injury 
in August 1976.  The medical board diagnoses, and subsequent 
physical examination board findings, were spina bifida occulta at 
L5 and Grade I spondylolisthesis at L5-S1. 

A physical evaluation board report in December 1976 reflects the 
conclusion that the veteran's spina bifida occulta at L5 and 
Grade I spondylolisthesis at L5-S1 were incurred on active duty 
and were the proximate result of active duty training. 

In September 1977, the RO denied service connection for a back 
condition, finding that the medical evidence indicated that the 
veteran's back condition was congenital.  The rating decision 
specifically indicated that [unspecified] "X-rays were negative 
for any back pathology" and "there is no evidence of spina 
bifida occulta or spondylolisthesis and no other lumbar or 
lumosacral [sic] spine irregularities noted.  The examiner listed 
anomoly [sic] of L5-S1 and indicated it was congenital." 

Through his representative, the veteran specifically alleged that 
the September 1977 rating decision was clearly and unmistakably 
erroneous because: there was no evidence contrary to the line-of-
duty findings; the examining physician did not review the service 
medical records; and the RO adjudicator did not review medical 
board evidence and physical evaluation board evidence "in its 
totality." 

After a review of the evidence of record at the time of the 
September 1977 rating decision, he Board finds that the September 
1977 RO rating decision involves clear and unmistakable error.  
While the rating decision indicated that "X-rays were negative 
for any back pathology" and "there is no evidence of spina 
bifida occulta or spondylolisthesis and no other lumbar or 
lumosacral [sic] spine irregularities noted," the evidence of 
record at the time, a reported October 1976 X-ray examination, 
clearly demonstrated back pathology of minimal changes of the 
distal lumbar spine, with narrowed L4-L5 and spondylolisthesis at 
L4-L5.  While there is no X-ray evidence of spina bifida occulta, 
findings of spina bifida occulta were entered into the record by 
medical examiners in October 1976, and medical board findings in 
November 1976 clearly reflected a diagnosis of spina bifida 
occulta.  These findings were not addressed.  While the September 
1977 rating decision also indicated that "[t]he examiner listed 
anomoly of L5-S1 and indicated it was congenital," the evidence 
of record does not reflect that the examiner diagnosed the 
veteran's back disorder as congenital.  

Moreover, as the veteran has contended, there was no evidence of 
record contrary to the line-of-duty findings.  The December 1976 
physical evaluation board specifically concluded that the 
veteran's spina bifida occulta at L5 and Grade I 
spondylolisthesis at L5-S1 were incurred on active duty and were 
the proximate result of active duty training.  The September 1977 
rating decision failed to address the physical evaluation board 
findings of service incurrence. 

For the reasons stated, the Board finds that, in failing to 
consider reported October 1976 X-ray results (which clearly 
demonstrated back pathology of minimal changes of the distal 
lumbar spine, with narrowed L4-L5 and spondylolisthesis at L4-
L5), and in failing to consider December 1976 physical evaluation 
board findings (that the veteran's spina bifida occulta at L5 and 
Grade I spondylolisthesis at L5-S1 were incurred on active duty 
and were the proximate result of active duty training), the 
September 1977 rating decision committed errors which, had they 
not been made, would have manifestly changed the outcome entered 
at the time of that decision. 
Therefore, the Board must find that the rating decision of 
September 1977 was clearly and unmistakably erroneous, and that 
an effective date prior to February 1993, for the assignment of a 
grant of service connection for a back disability, is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107, 5110; 38 C.F.R. §§ 3.105(a), 
3.400. 


ORDER

The rating decision of September 1977 was clearly and 
unmistakably erroneous: in failing to consider reported October 
1976 X-ray results which showed back pathology of minimal changes 
of the distal lumbar spine, with narrowed L4-L5 and 
spondylolisthesis at L4-L5; in failing to consider December 1976 
physical evaluation board findings which showed that the 
veteran's spina bifida occulta at L5 and Grade I 
spondylolisthesis at L5-S1 were incurred on active duty and were 
the proximate result of active duty training; and in failing to 
grant service connection for a back condition.  The appeal is 
granted, subject to the provisions governing the payment of 
monetary benefits.  


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

